Citation Nr: 0713108	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04 17 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for dizziness, blurred vision, and a skin rash 
secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefit sought on 
appeal.   

In the April 2003 rating decision, the RO also denied service 
connection for post-traumatic stress disorder (PTSD).  While 
the issue was included in the April 2004 statement of the 
case (SOC) and the veteran filed a timely VA Form 9, service 
connection for PTSD was subsequently awarded in a December 
2005 rating decision.  As such, the claim is no longer in 
appellate status.

In the veteran's substantive appeal he requested a local 
hearing before the Board.  He subsequently indicated in 
December 2006 that he no longer desired said hearing.  As 
such, the hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(e).

The veteran filed a Motion to Advance on the Board's docket 
in April 2007.  Good or sufficient cause having been shown, 
the motion was granted.


FINDINGS OF FACT

1.  The December 1996 rating decision, which determined that 
new and material evidence had not been submitted to reopen 
the claims for entitlement to service connection for 
dizziness, blurred vision, and a skin rash secondary to 
radiation exposure, is final

2.  The June 2002 rating decision, which determined that new 
and material evidence had not been submitted to reopen the 
claim for entitlement to service connection for an eye 
condition, is final

3.  Evidence submitted since the above final decisions 
decision is cumulative and redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and when considered by itself or 
with previous evidence of record, does not relate to an 
unestablished fact nor raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for dizziness, blurred vision, and a skin rash secondary to 
radiation exposure.


CONCLUSIONS OF LAW

1.  Evidence received since the final December 1996 
determination wherein the RO confirmed a previous denial of 
the veteran's claim of entitlement to service connection for 
dizziness, blurred vision, and a skin rash secondary to 
radiation exposure is not new and material, and the veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156, 20.302, 20.1103 (2006).

2.  Evidence received since the final June 2002 determination 
wherein the RO confirmed a previous denial of the veteran's 
claim of entitlement to service connection for an eye 
disorder secondary to radiation exposure is not new and 
material, and the veteran's claim for that benefit is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Shortly thereafter, the United States Court of Appeals for 
Veteran's Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the service 
connection.  In that regard, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

Despite the veteran's arguments to the contrary, in December 
2002 and January 2006 letters, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim for service connection, to include the 
need for new and material evidence based upon the reason for 
the prior denial, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

Notice consistent with the provisions of Dingess was provided 
to the veteran in January 2007.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, reports of VA examination, 
private medical records, and VA outpatient treatment records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; 
service medical records; reports of VA examination; VA 
outpatient treatment records; and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; see 
also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994). Special 
provisions apply where veteran's exposed to ionizing 
radiation develop radiogenic diseases.  38 C.F.R. §§ 3.307, 
3.309, 3.311. 

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Here, the veteran seeks to reopen a claim for service 
connection for dizziness, blurred vision, and a skin rash 
secondary to radiation exposure last finally denied by the RO 
in December 1996 with respect to the dizziness and skin rash, 
and in June 2002 with respect to the eyes.  The veteran 
asserts that he was exposed to radiation when he was 
stationed in and around Hiroshima, Japan, which has caused 
these conditions.  

For applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The record indicates that in a May 1987 rating decision, the 
RO originally denied service connection for dizziness, 
blurred vision, and a skin condition secondary to radiation 
exposure on the basis that the evidence did not show the 
veteran's claimed disorders were secondary to radiation 
exposure.  The veteran attempted to reopen his claim, and in 
a December 1996 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim.  The RO found that dizziness, blurred vision, and a 
skin rash did were not listed radiogenic diseases and there 
was no evidence of record to establish service connection.   

Of record at the time of the veteran's December 1996 rating 
decision were the veteran's service medical records which 
were negative for complaints, treatments, or diagnoses of 
blurred vision, dizziness, or a skin rash.  Also of record 
were private and VA medical records and examination reports.  

In September 1982, the veteran was hospitalized at Roanoke 
Memorial Hospital for complaints of dizziness.  The veteran 
was thought to have a possible brain tumor; however, a 
computerized tomography (CT) scan was normal.  The veteran 
was diagnosed with depression.

Records from Dr. GSRG dated in January 1983 note the veteran 
was treated for vertigo.  Treatment notes from the South 
Western Virginia Clinic dated in January 1983 also show the 
veteran had vertigo with positional changes which began in 
the summer of 1982.  

A May 1983 report of VA examination indicated the veteran 
complained of dizziness.  Physical examination showed the 
veteran had a keloid formation on the anterior chest wall.  
Vision was 20/200 in the right and 20/100 on the left 
correctable to 20/40 bilaterally.  The veteran was diagnosed 
with hypertension, status post cerebral vascular accident, 
and depression.  

A December 1986 statement from the veteran indicates he was 
stationed on Honshu Island less than three weeks after the 
Hiroshima bomb.  He stated they were warned to look for signs 
of dizziness and blurred vision, which he suffered from.

VA outpatient treatment records dated between 1984 and 1987 
reveal the veteran complained of blurred vision in his left 
eye in February 1985.  He was diagnosed with macular 
degeneration.  Private medical record dated in 1986 and 1987 
show the veteran carried diagnoses of vertigo and macular 
degeneration.  

Evidence submitted subsequent to the December 1996 rating 
decision includes a duplicate copy of the December 1986 
letter from the veteran delineated above.  It also includes 
VA outpatient treatment records dated between 1995 and 
September 2001 which show the veteran carried diagnoses 
including non-insulin dependent diabetes mellitus, chronic 
obstructive pulmonary disease, and hypertension, as well as 
several genitourinary problems, and post traumatic stress 
disorder.  He was also diagnosed with diabetic retinopathy in 
2001.  Tinea cruris and tinea pedis were found in 1997 and 
1998.  Thereafter, the skin was warm and dry, with no skin 
breakdown.  

Treatment notes from Bluefield Regional Medical Center dated 
in November 2001 reveal the veteran denied blurred vision.  
His medical history included hyperlipidemia, diabetes 
mellitus type II, hypertension, esophageal stenosis, 
pneumonia, gastritis, hiatal hernia, depression, congestive 
heart failure, and mild aortic regurgitation.  

The above-mentioned documents were of record at the time of 
the June 2002 rating decision which denied reopening the 
claim for service connection for an eye condition due to 
radiation exposure.  

Subsequent to that decision, additional VA treatment record 
through April 2004, and Vet Center records were received.  
The records noted treatment for genitourinary problems, 
constipation, psychiatric problems, diabetes, hypertension, 
and respiratory conditions.  Onychomycosis was noted in June 
2002.

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the veteran's prior 
contentions-that he has dizziness, blurred vision, and a 
skin condition secondary to radiation exposure.  These are 
essentially the same contentions raised continually from the 
initial adjudication in 1987 until the present, and 
considered most recently by the RO in December 1996 for the 
dizziness and skin, and in June 2002 for the eyes.  As such, 
the evidence is duplicative or cumulative.  To the extent 
that the evidence of record received since the prior final 
decisions could be deemed new, it does not, when considered 
by itself or with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the veteran's 
claim.  Specifically, none of the evidence received since the 
last final denial related his disorders to the claimed 
radiation exposure in service 

While the Board recognizes the sincerity of the veteran's 
beliefs with regard to his claim, these beliefs are simply a 
reiteration of the arguments previously raised, and no 
medical evidence has been received which supports the 
contention.  Thus, new and material has not been submitted, 
and there is no basis upon which to reopen the previously 
denied claims.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for dizziness, 
blurred vision, and a skin rash secondary to radiation 
exposure is not reopened, and the appeal is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


